          Case 7:19-cv-00021-DC Document 22 Filed 11/05/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         IN THE WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION

THOMAS BOWDEN,                             §
  Plaintiff,                               §
                                           §
V.                                         §     NO. MO:19-CV-000021 DC
                                           §
CAPITAL ONE BANK (USA), N.A.,              §
  Defendant.                               §
                                           §


                   FINAL ORDER OF DISMISSAL WITH PREJUDICE

       It is ORDERED the above-styled and numbered cause is DISMISSED WITH

PREJUDICE, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and based upon the Parties’ Joint

Motion to Dismiss With Prejudice (Doc. 21) filed October 31, 2019.

       IT IS FURTHER ORDERED that all attorney fees, expenses and court costs shall be

borne by the party incurring same. All other relief not expressly granted herein is DENIED.

       IT IS FINALLY ORDERED that all pending motions, if any, are DENIED AS MOOT.

       It is so ORDERED.

       SIGNED this 5th day of November, 2019.




                                     DAVID COUNTS
                                     UNITED STATES DISTRICT JUDGE
Case 7:19-cv-00021-DC Document 22 Filed 11/05/19 Page 2 of 2
